***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  EDITH R. JEMIOLA, TRUSTEE OF THE EDITH R.
      JEMIOLA LIVING TRUST v. HARTFORD
             CASUALTY INSURANCE
                  COMPANY
                  (SC 19978)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                   Syllabus

The plaintiff, whose home had been insured by the defendant insurance
    company since 1986, sought to recover damages from the defendant
    for, inter alia, its alleged breach of a homeowners insurance policy that
    it had issued to the plaintiff. Before March, 2005, the homeowners
    insurance policies issued to the plaintiff covered the collapse of the
    home resulting from one of several specified causes but did not define
    the term ‘‘collapse.’’ Since March, 2005, however, all of the policies
    issued to the plaintiff have defined the term ‘‘collapse’’ to mean ‘‘an
    abrupt falling down or caving in of a building or any part’’ such that
    ‘‘the building or part of the building cannot be occupied for its current
    intended purpose.’’ The defendant first noticed cracks in the basement
    walls in 2006 but did not report them to the defendant at that time. In
    2014, she noticed more cracks in the basement walls and was informed
    by a contractor she consulted that the cracks posed a serious problem
    because it appeared that her foundation was likely constructed with
    defective concrete. The plaintiff then submitted a claim to the defendant,
    seeking coverage for her alleged loss. The defendant denied coverage,
    claiming that the cracks were due to faulty workmanship and the type
    of materials used to construct the walls, and that faulty workmanship,
    materials, and the settling of walls and foundations were excluded from
    coverage under the provision of the policy insuring against collapse.
    The defendant also claimed that an engineer who inspected the walls
    had determined that their structural integrity was not compromised.
    The trial court granted the defendant’s motion for summary judgment
    and rendered judgment thereon, concluding, inter alia, that the provision
    of the applicable policy pertaining to coverage for collapse required an
    actual falling down or caving in of the home so as to render it uninhabi-
    table, that it was undisputed that such an actual collapse had not
    occurred, and that the loss alleged by the plaintiff, therefore, was not
    covered under that policy. On the plaintiff’s appeal, held:
1. The plaintiff could not prevail on her claim that the trial court incorrectly
    concluded that only the homeowners insurance policies issued to the
    plaintiff by the defendant since March, 2005, were applicable to her claim
    for coverage; the plaintiff’s expert opined that the structural integrity
    of the basement walls could not have become substantially impaired
    until there was some outward manifestation of cracking or fracturing,
    the plaintiff testified during her deposition that she first noticed cracking
    in the basement concrete in 2006, and, accordingly, there was no genuine
    issue of material fact as to whether the structural integrity of the plain-
    tiff’s basement walls was substantially impaired when the policies issued
    before March, 2005, were in effect.
2. The trial court correctly concluded that the collapse provision of the
    applicable homeowners insurance policy unambiguously excluded cov-
    erage for the cracking in the plaintiff’s basement walls: at the time of
    the plaintiff’s claim for coverage, the house had not suffered an abrupt
    falling down or caving in, complete or partial, such that it could not be
    occupied for its intended purpose, as the plaintiff’s house was still
    standing, the plaintiff continued to reside there, the plaintiff’s expert
    opined that she could continue to reside there safely for the foreseeable
    future, and the plaintiff continued to use her basement for recreational
    and storage purposes; moreover, even if the plaintiff’s basement walls
    were in imminent danger of falling down, which this court concluded
    was not the case, her claim would have been barred by the provision
    in the policy clarifying that a collapse has not occurred when, although
    there is evidence of cracking, the building is still standing; furthermore,
   even if this court agreed with the plaintiff that the definition of ‘‘collapse’’
   contained in the applicable policy was ambiguous and, therefore, that
   the substantial impairment of structural integrity standard adopted by
   this court in Beach v. Middlesex Mutual Assurance Co. (205 Conn. 246)
   applied for the purpose of determining coverage, this court would have
   been compelled to affirm the trial court’s judgment in light of its decision
   in Karas v. Liberty Ins. Corp. (335 Conn. 62), in which the court con-
   cluded that a substantial impairment of the structural integrity of a
   building means that the building is in imminent danger of falling down
   and is therefore unsafe to occupy, as it was undisputed that the plaintiff’s
   home was in no such danger.
  Argued December 18, 2018—officially released November 12, 2019*

                             Procedural History

  Action to recover damages for, inter alia, breach of
contract, and for other relief, brought to the Superior
Court in the judicial district of Tolland, where the trial
court, Cobb, J., granted the defendant’s motion for sum-
mary judgment and rendered judgment thereon, from
which the plaintiff appealed. Affirmed.
  Jeffrey R. Lindequist, for the appellant (plaintiff).
  Thomas O. Farrish, with whom were Daniel J. Rac-
cuia and, on the brief, John W. Cerreta, for the appel-
lee (defendant).
  Ryan M. Suerth, Marilyn B. Fagelson and Proloy K.
Das filed a brief for United Policyholders as amicus
curiae.
  Wystan M. Ackerman filed a brief for the American
Insurance Association et al. as amici curiae.
                          Opinion

   PALMER, J. The plaintiff, Edith R. Jemiola, com-
menced this action against the defendant, Hartford
Casualty Insurance Company, claiming that the defen-
dant breached the homeowners insurance policy that
it had issued to the plaintiff by denying coverage for
cracks in her home’s basement walls under the collapse
provisions of the policy.1 After determining that the
evidence conclusively established which of several
homeowners insurance policies that the plaintiff had
purchased from the defendant over the years was appli-
cable at the time the plaintiff sustained the alleged loss,
the trial court granted the defendant’s motion for sum-
mary judgment because that policy defines ‘‘collapse’’
as ‘‘an abrupt falling down or caving in’’ of the home
such that it ‘‘cannot be occupied for its current intended
purpose,’’ and there is no dispute, first, that the plain-
tiff’s home remains standing and is in no imminent
danger of falling down, and, second, that the plaintiff
continues to occupy the home as her primary residence.
On appeal, the plaintiff claims that the trial court
improperly granted the defendant’s motion for sum-
mary judgment both with respect to the applicable pol-
icy and with respect to the issue of coverage. In particu-
lar, she contends that (1) the policy the trial court found
to be applicable is not, in fact, the applicable policy,
(2) she is entitled to the opportunity to prove to a jury
that the applicable policy is, instead, an earlier one
issued by the defendant to the plaintiff that does not
define the term ‘‘collapse,’’ (3) when undefined in a
homeowners insurance policy, that term, under our
holding in Beach v. Middlesex Mutual Assurance Co.,
205 Conn. 246, 532 A.2d 1297 (1987), ‘‘is sufficiently
ambiguous to include coverage for any substantial
impairment of the [home’s] structural integrity’’; id., 252;
and (4) a jury reasonably could find that the plaintiff’s
evidence meets that standard. The plaintiff also main-
tains that, even if the applicable policy is one that
defines the term ‘‘collapse’’ as requiring an actual falling
down or caving in of the home, the term nevertheless
is ambiguous, and, consequently, the substantial impair-
ment of structural integrity standard that we adopted
in Beach still applies. We agree with the trial court’s
determination regarding the applicable policy and fur-
ther agree that the collapse provisions of that policy
unambiguously foreclose coverage under the circum-
stances of the present case. Accordingly, we affirm the
trial court’s judgment.
  The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. The
plaintiff’s home, which she purchased in 1986 and
where she currently resides, is located in the town of
Willington.2 It has been insured continuously by the
defendant since 1986. Until March, 2005, the plaintiff’s
policies covered the collapse of the home resulting from
one of several specified causes, but none of those poli-
cies defined the term ‘‘collapse.’’ Since March, 2005,
however, all of the homeowners’ policies issued by the
defendant to the plaintiff have defined the term nar-
rowly to mean ‘‘an abrupt falling down or caving in of
a building or any part of a building with the result that
the building or part of the building cannot be occupied
for its current intended purpose.’’ Coverage for the
home’s collapse under the policies issued since March,
2005, is further limited by the following three provi-
sions: (1) ‘‘[a] building or any part of a building that is
in danger of falling down or caving in is not considered
to be in a state of collapse’’; (2) ‘‘[a] part of a building
that is standing is not considered to be in a state of
collapse even if it has separated from another part of
the building’’; and (3) ‘‘[a] building or any part of a
building that is standing is not considered to be in a
state of collapse even if it shows evidence of cracking,
bulging, sagging, bending, leaning, settling, shrinkage,
or expansion.’’
   In the late 1990s, the plaintiff observed a crack in
the drywall in her master bedroom, which she repaired
by painting over it. In addition, sometime between 2005
and 2006, she noticed that several nails in her kitchen
walls had popped out of the walls, and, in 2009 and
2010, she saw that more nails had been displaced from
around the windows in other areas of her home. She
first noticed cracks in her basement walls in 2006 but
did not report them to the defendant because the con-
tractor she hired to repair them told her that they were
normal. In 2014, the plaintiff noticed more cracking in
the same area of the basement that had been repaired
in 2006. On this occasion, the contractor she consulted
informed her that the cracks posed a very serious prob-
lem because it appeared that her foundation, like the
foundations of thousands of other homes in Connecti-
cut, was likely constructed with defective concrete
manufactured by the J.J. Mottes Concrete Company
(Mottes).3 Upon receiving this information, the plaintiff
immediately submitted a claim to the defendant, which
sent an engineer to her home to inspect the foundation.
Following the inspection, the defendant denied the
claim, stating in the denial letter that its engineer had
determined that ‘‘the foundation was cracking due [to]
faulty workmanship and the type of materials used in
the foundation,’’ and that, ‘‘[u]nfortunately, faulty work-
manship and materials as well as settling of walls and
foundations are excluded from coverage under the pol-
icy.’’ The letter further stated, moreover, that the defen-
dant’s engineer had also determined that ‘‘the structural
integrity of the foundation walls is not compromised.’’
  Following receipt of the denial letter, the plaintiff
commenced the present action, claiming that the defen-
dant had breached the collapse provisions of her policy
by declining to cover her alleged loss.4 The plaintiff
maintained that the loss occurred prior to March, 2005,
and, therefore, that one of the policies issued prior to
March, 2005, applied to her claim. The plaintiff further
maintained that, because none of those policies defines
the term ‘‘collapse,’’ the court was required to apply
the common-law definition of the term, as adopted by
this court in Beach, pursuant to which the plaintiff need
only establish that the structural integrity of her base-
ment walls are substantially impaired.5 Finally, the
plaintiff argued that, even if it is determined that her
alleged loss occurred after March, 2005, such that the
applicable policy is one that purports to define the term
‘‘collapse’’ narrowly, that definitional language is itself
ambiguous, and, consequently, the definition of the
term that we adopted in Beach also applies to any
such policy.
   As factual support for her claim of coverage, the plain-
tiff adduced the deposition testimony of David Grand-
pre, a structural engineer who has testified in numer-
ous cases involving Mottes concrete. In his deposition,
Grandpre opined that the cracking in the plaintiff’s base-
ment walls is the result of chemical reactions occurring
within the concrete that causes the concrete to expand.
This expansion, Grandpre explained, has substantially
impaired the walls’ structural integrity and will continue
to do so until the walls no longer can support the weight
of the house, at which point the house will collapse.
Grandpre could offer no opinion as to when such a col-
lapse might occur. He did opine, however, that, although
the foundation was ‘‘doomed’’ from the start due to
the defective concrete, its structural integrity did not
become substantially impaired until there was some
outward manifestation of cracking and fracturing in
the basement walls, which the plaintiff first observed
in 2006.
   As legal support for her contention that the defen-
dant’s denial of coverage constituted a breach of the
policy’s collapse provisions, the plaintiff relied on
Beach v. Middlesex Mutual Assurance Co., supra, 205
Conn. 246, a case involving a homeowners insurance
policy that, like the policy in the present case, also
covered certain losses resulting from a collapse of the
home. See id., 250. The policy at issue in Beach con-
tained no definition of the term ‘‘collapse’’; see id.,
250–51; and, consequently, we were required to decide
whether, as the insurer claimed, the term plainly con-
notes a ‘‘sudden and complete catastrophe’’; id., 250;
resulting in an ‘‘actual [caving in]’’ rendering the home
‘‘completely uninhabitable’’; id., 253; or whether, as the
homeowners contended, the term was sufficiently
ambiguous to encompass a ‘‘breakdown or loss of struc-
tural strength’’; id., 251; such that the home’s structural
integrity was substantially impaired. See id., 252. We
agreed with the homeowners’ contention that the term
‘‘collapse,’’ when otherwise undefined, is reasonably
susceptible of both meanings; see id., 250–51; and, fur-
ther, that the term must be understood in accordance
with the more expansive definition advanced by the
homeowners because, under established rules of con-
struction, any ambiguity in the language of an insurance
policy is to be resolved against the insurer as the party
that drafted the policy. Id., 250; see id., 251–52.
   In the present case, the defendant disputed the plain-
tiff’s contentions and filed a motion for summary judg-
ment, maintaining, first, that no policy issued prior to
March, 2005, applied to the plaintiff’s claim of coverage
because the uncontroverted evidence established that
the plaintiff’s alleged loss did not occur until 2006, when
the plaintiff first noticed cracks in her home’s basement
walls. The defendant further asserted that, because the
policies issued after March, 2005, all define the term
‘‘collapse’’ as requiring an actual falling down or caving
in of the home, so as to render it uninhabitable, and
it is undisputed that such an actual collapse has not
occurred in this case, the loss alleged by the plaintiff
is not covered under the policy. The trial court agreed
with both contentions and, accordingly, granted the
defendant’s motion for summary judgment. In regard
to its determination regarding the collapse provisions
of the plaintiff’s policy, the trial court observed that
every court that has interpreted the language in question
in the context of similar facts has concluded that the
policy unambiguously forecloses coverage under those
facts. On appeal,6 the plaintiff renews the claims she
raised in the trial court. We conclude that the trial court
properly granted the defendant’s motion for summary
judgment.7
   We first address the plaintiff’s contention that the
trial court incorrectly determined that the policies
issued after March, 2005, are applicable to her claim.
Specifically, the plaintiff argues that the trial court
incorrectly concluded that the defendant had met its
burden of establishing the absence of a genuine issue
of material fact as to whether the structural integrity
of the plaintiff’s basement walls was substantially
impaired prior to 2005. We disagree.
   There is no debate that, for the policies issued prior
to March, 2005, to apply, there must have been a sub-
stantial impairment of structural integrity prior to 2006.
As the trial court explained in its memorandum of deci-
sion, and the plaintiff does not dispute, expert testimony
is required to establish the existence of a substantial
impairment of a building’s structural integrity. The
defendant noted in support of its motion for summary
judgment that the plaintiff’s expert, Grandpre, opined
that, although the basement walls were ‘‘doomed’’ from
inception due to the defective concrete, their structural
integrity did not become substantially impaired until
there was some outward manifestation of the walls’
cracking and fracturing. The defendant further cited
deposition testimony of the plaintiff, in which she testi-
fied that she first noticed cracking in the basement
concrete in 2006. This cracking, Grandpre testified,
established the existence of a substantial impairment
by 2006. Moreover, the defendant asserted, in support
of its summary judgment motion, that Grandpre never
opined that it reasonably could be inferred from those
cracks, or from any other evidence in the record, that
the walls were substantially impaired prior to 2006.
By advancing the foregoing evidence in support of its
motion for summary judgment, the defendant met its
burden of demonstrating the nonexistence of any mate-
rial fact in the record with respect to the earliest date—
sometime in 2006—on which the structural integrity of
the basement walls was substantially impaired.
   The plaintiff nonetheless argues that she presented
sufficient evidence to rebut the evidence on which the
defendant relied, thereby establishing a factual issue
as to when the substantial impairment occurred. In
particular, she refers to her observation of the crack
in her bedroom wall in the late 1990s and the fact that
nails had popped out of her kitchen walls sometime
between 2005 and 2006. The plaintiff contends that,
when those occurrences are considered together with
the 2006 observation of the cracks in the basement
walls, they are sufficient to raise a genuine issue of
material fact as to whether the structural integrity of
the basement walls was substantially impaired prior
to 2006. As the trial court explained in rejecting this
argument, however, Grandpre did not testify that the
crack in the bedroom wall or the dislodged nails were
in any way connected to the cracks in the basement
walls. In the absence of any such testimony connecting
the two events, the trial court could resort only to imper-
missible guesswork or speculation as to the existence
of any such nexus. See, e.g., Paige v. St. Andrew’s
Roman Catholic Church Corp., 250 Conn. 14, 34, 734
A.2d 85 (1999) (‘‘[d]rawing logical deductions and mak-
ing reasonable inferences from facts in evidence,
whether that evidence [is] oral or circumstantial, is a
recognized and proper procedure in determining the
rights and obligations of litigants, but to be logical and
reasonable they must rest [on] some basis of definite
facts, and any conclusion reached without such eviden-
tial basis is a mere surmise or guess’’ (internal quotation
marks omitted)). Moreover, as the trial court further
explained, during the hearing on the defendant’s motion
for summary judgment, the court expressly invited the
plaintiff to present additional evidence with respect to
this issue, such as a supplemental affidavit by Grandpre
attesting to the fact that a substantial impairment of
structural integrity existed prior to 2006, but no such
additional evidence was forthcoming. Because, as we
have explained, the plaintiff previously had adduced
insufficient evidence from which a fact finder reason-
ably could find that the structural integrity of the base-
ment walls was substantially impaired before the plain-
tiff first observed cracks in the walls in 2006, her failure
to accept the trial court’s invitation to provide such
evidence is fatal to her claim that the impairment
occurred prior to 2006. We thus conclude that the trial
court correctly determined that the plaintiff failed to
provide a factual basis for her claim that the structural
integrity of her basement walls suffered from a substan-
tial impairment prior to 2006.
   We turn, therefore, to the plaintiff’s challenge to the
trial court’s determination that the definition of ‘‘col-
lapse’’ contained in the policies issued after March,
2005, unambiguously excludes coverage for the deterio-
ration of her basement walls. The following well estab-
lished principles guide our analysis of this claim. ‘‘An
insurance policy is to be interpreted by the same general
rules that govern the construction of any written con-
tract . . . . In accordance with those principles, [t]he
determinative question is the intent of the parties, that
is, what coverage the . . . [insured] expected to
receive and what the [insurer] was to provide, as dis-
closed by the provisions of the policy. . . . If the terms
of the policy are clear and unambiguous, then the lan-
guage, from which the intention of the parties is to be
deduced, must be accorded its natural and ordinary
meaning. . . . Under those circumstances, the policy
is to be given effect according to its terms. . . . When
interpreting [an insurance policy], we must look at the
contract as a whole, consider all relevant portions
together and, if possible, give operative effect to every
provision in order to reach a reasonable overall
result. . . .
   ‘‘In determining whether the terms of an insurance
policy are clear and unambiguous, [a] court will not
torture words to import ambiguity [when] the ordinary
meaning leaves no room for ambiguity . . . . Similarly,
any ambiguity in a contract must emanate from the
language used in the contract rather than from one
party’s subjective perception of the terms. . . . As with
contracts generally, a provision in an insurance policy
is ambiguous when it is reasonably susceptible to more
than one reading. . . . Under those circumstances, any
ambiguity in the terms of an insurance policy must be
construed in favor of the insured because the insurance
company drafted the policy.’’ (Internal quotation marks
omitted.) Lexington Ins. Co. v. Lexington Healthcare
Group, Inc., 311 Conn. 29, 37–38, 84 A.3d 1167 (2014).
   In light of these principles, it is apparent that the
plaintiff’s claim is barred by the definition of ‘‘collapse’’
contained in the policy because the plaintiff’s home has
not suffered ‘‘an abrupt falling down or caving in of a
building or any part of a building’’ such that it ‘‘cannot
be occupied for its current intended purpose.’’ To the
contrary, the plaintiff’s home is still standing, the plain-
tiff continues to reside there, and, according to her
own expert, she can continue to do so safely for the
foreseeable future. Moreover, according to the plain-
tiff’s deposition testimony, she continues to use her
basement as she always has, namely, for recreational
and storage purposes. We also agree with the trial court
that, even if the plaintiff’s basement walls were in immi-
nent danger of falling down, which they indisputably
are not, her claim would be barred by the provision of
the policy clarifying when a collapse has not occurred,
that is, when the building ‘‘shows evidence of cracking,
bulging, sagging, bending, leaning, [settling], shrinkage
or expansion’’ but is still ‘‘standing . . . .’’
   Clearly, as the trial court noted, the definition of
collapse contained in the policy was crafted in response
to numerous cases; see Beach v. Middlesex Mutual
Assurance Co., supra, 205 Conn. 252 (citing cases);
decided in the latter half of the twentieth century, which
held that, when the word ‘‘collapse’’ is not defined in
a homeowners insurance policy, it should be interpre-
ted to mean a substantial impairment of structural integ-
rity rather than a catastrophic falling down or caving
in. In adopting the substantial impairment standard in
Beach, we stated that, if the insurer in that case had
wished to avoid liability, it easily could have done so
simply by defining ‘‘collapse’’ in terms that connoted
the catastrophic event it claimed to have intended in
that case. Id., 251 (‘‘[i]f the defendant wished to rely
on a single facial meaning of the term ‘collapse’ as used
in its policy [that is, one that denotes a complete falling
down or caving in of the home], it had the opportunity
expressly to define the term to provide for the limited
usage it now claims to have intended’’). The defendant
in the present case has succeeded where the insurer
in Beach failed: the policies the defendant issued to the
plaintiff after March, 2005, define ‘‘collapse’’ in terms
that leave no doubt that coverage for a collapse is trig-
gered only by an abrupt falling down or caving in of
the insured premises.
  In concluding that the collapse provisions of the
plaintiff’s policy unambiguously exclude coverage
under the circumstances presented, we join those other
jurisdictions that have addressed the issue. To our
knowledge, every single court that has interpreted the
policy language at issue in the present case—or lan-
guage that similarly defines the word ‘‘collapse’’ in
terms that require temporal abruptness—has concluded
that a building that is still standing, even if it is in danger
of falling down, has not suffered a collapse within the
meaning of the policy. See, e.g., Valls v. Allstate Ins.
Co., 919 F.3d 739, 746 (2d Cir. 2019) (‘‘the ‘collapse’
provision in the Allstate [homeowners] insurance policy
at issue . . . does not afford coverage for basement
walls that exhibit signs of deterioration but that have
not collapsed suddenly, accidentally, and entirely, as
required by the [p]olicy’’); Cockill v. Nationwide Prop-
erty & Casualty Ins. Co., Docket No. 3:18cv254 (MPS),
2018 WL 6182422, *2 (D. Conn. November 27, 2018)
(construing allegations of complaint in light most favor-
able to insured and concluding they ‘‘do not allege an
‘abrupt’ or ‘sudden’ collapse,’’ but, ‘‘[r]ather, the [plain-
tiffs] point to a ‘chemical reaction in the concrete’ that
‘substantially impairs the structural integrity of the
building.’ ’’); Enderle v. Amica Mutual Ins. Co., Docket
No. 3:17cv1510 (WWE), 2018 WL 2048364, *3 (D. Conn.
May 2, 2018) (‘‘[the] [c]ourt has held that coverage was
not applicable to a progressive condition causing deteri-
oration [when] the house remained upright and inhabit-
able’’); Zamichiei v. CSAA Fire & Casualty Ins. Co.,
Docket No. 3:16-cv-739 (VAB), 2018 WL 950116, *7 (D.
Conn. February 20, 2018) (‘‘[t]he [p]olicy at issue
requires ‘an abrupt falling down or caving in,’ and [the]
[c]ourt sees no reason to depart from the analyses in
[other] cases . . . finding that a sudden loss must
occur abruptly, not gradually over time’’); Makufka v.
CSAA Fire & Casualty Ins. Co., 304 F. Supp. 3d 275,
280 (D. Conn. 2018) (‘‘There is no question of fact that
the [p]remises [are] still standing and lived in by [the]
[p]laintiffs and [have] not abruptly fallen down or caved
in. Accordingly, the [p]olicy does not cover [the] [p]lain-
tiffs’ loss.’’); Liston-Smith v. CSAA Fire & Casualty
Ins. Co., 287 F. Supp. 3d 153, 157, 159 (D. Conn. 2017)
(plaintiffs’ claim for loss incurred by virtue of cracks
in basement wall was barred by ‘‘express exclusions in
the [p]olicy,’’ which defined ‘‘collapse’’ as ‘‘an abrupt
falling down or caving in,’’ and provided that building
is not in state of collapse if it is still standing, even if
it shows signs of cracking); Alexander v. General Ins.
Co. of America, Docket No. 3:16-cv-59 (SRU), 2017 WL
188134, *2 (D. Conn. January 17, 2017) (‘‘[The] [p]lain-
tiffs cannot avoid the fact that their basement walls are
still standing. The only allegations of impairment to the
structural integrity of the walls are allegations that the
walls are ‘cracking’ or . . . they are ‘bulging.’ Both con-
ditions are expressly excluded under the definition of
the policy, and it is clear that no collapse has
occurred.’’); Markland v. Homesite Ins. Co., Superior
Court, judicial district of Tolland, Docket No. CV-16-
6010323-S (March 6, 2018) (no coverage under collapse
provision of policy when plaintiffs continued to occupy
home and there was no abrupt collapse but, rather,
gradual deterioration of basement walls); Perracchio
v. Homesite Ins. Co., Superior Court, judicial district
of Tolland, Docket No. CV-XX-XXXXXXX-S (March 6, 2018)
(66 Conn. L. Rptr. 240, 244–45) (same); Toomey v. Cen-
tral Mutual Ins. Co., Superior Court, judicial district
of Tolland, Docket No. CV-XX-XXXXXXX-S (August 3,
2017) (65 Conn. L. Rptr. 37, 42) (‘‘The plaintiffs’ home
is still standing and habitable. The walls of the home
have not fallen or caved in, and the deterioration of the
walls is occurring over time [and] not abruptly. . . .
Although the plaintiffs’ expert opines that the condition
of the basement walls will continue to worsen and [the
walls will] eventually fall or cave in, they have not yet
done so, and he could not say with any specificity as
to when that could occur.’’) Squairs v. Safeco National
Ins. Co., 136 A.D. 3d 1393, 1394, 25 N.Y.S.3d 502
(‘‘[T]he record established that [the] plaintiffs’ home
was standing when they submitted their claim . . . and
there had been no ‘abrupt falling down or caving in.’
Thus, based on the unambiguous language of the policy,
there was no ‘collapse’ of [the] plaintiffs’ home’’), appeal
denied, 27 N.Y.3d 907, 56 N.E.3d 900, 36 N.Y.S.3d 620
(2016).
   In support of her claim of coverage, the plaintiff relies
on three cases with materially different facts from those
of the present case: in each such case, the building in
question had suffered a genuine or actual collapse that
had rendered it (or a portion thereof) unsafe or uninhab-
itable. See Scorpio v. Underwriters at Lloyd’s, London,
Docket No. 10-325 (ML), 2012 WL 2020168, *1 (D.R.I.
June 5, 2012) (building was declared uninhabitable after
‘‘the central portion of the roof . . . collapsed and
[was] being held up by the interior walls that [were]
not capable of supporting the roof’’ (internal quotation
marks omitted)); Landmark Realty, Inc. v. Great Amer-
ican Ins. Co., Docket No. JKS 10–278, 2010 WL 5055805,
*1, *6 (D. Md. December 3, 2010) (building was con-
demned after floor dropped more than seventeen inches
due to rotting floor support joists); Malbco Holdings,
LLC v. Amco Ins. Co., 629 F. Supp. 2d 1185, 1191 (D.
Or. 2009) (hotel was declared unsafe for occupancy
after ceiling had fallen several inches due to deteriora-
tion of floor truss system, and emergency shoring was
required to prevent further collapse). The insureds in
these cases all satisfied the first part of the ‘‘collapse’’
definition—that is, an abrupt falling down or caving in
had occurred such that the building or a part thereof
could not be occupied for its intended purpose—and
so the only contested issue was whether coverage was
nevertheless precluded because, to varying degrees, the
buildings were still standing. In each of the cases, the
court sided with the insured, concluding, as one court
explained, that the provision as a whole was ambiguous
as to ‘‘how far a building must fall down or to what
degree a building must cave in to constitute collapse.’’
Malbco Holdings, LLC v. Amco Ins. Co., supra, 1196.
In two of the cases, the court also found an ‘‘internal
inconsistency between one subsection . . . (which
provided coverage for partial collapse causing the build-
ing to be unsuitable for its intended purpose) and [two
other] subsections . . . (which excluded coverage
. . . if the building was still standing)’’; Scorpio v.
Underwriters at Llyod’s London, supra, *5; see Land-
mark Realty, Inc. v. Great American Ins. Co., supra,
*4–5; an inconsistency that created an ambiguity in the
policy to be resolved in favor of the insured.
   The plaintiff’s reliance on these cases is misplaced
because, as we previously have explained, ‘‘[c]ontext
is . . . central to the way in which policy language is
applied; the same language may be found both ambigu-
ous and unambiguous as applied to different facts. . . .
Language in an insurance contract, therefore, must be
construed in the circumstances of [a particular] case,
and cannot be found to be ambiguous [or unambiguous]
in the abstract. . . . In sum, the same policy provision
may shift between clarity and ambiguity with changes
in the event at hand . . . and one court’s determination
that [a] term . . . was unambiguous, in the specific
context of the case that was before it, is not dispositive
of whether the term is clear in the context of a wholly
different matter.’’ (Citations omitted; emphasis omitted;
internal quotation marks omitted.) Lexington Ins. Co.
v. Lexington Healthcare Group, Inc., supra, 311 Conn.
41–42. The plaintiff’s home has not suffered an abrupt
falling down or caving in—complete or partial—such
that her home or part of it cannot be occupied as
intended. Thus, the issue of how extensive an actual
collapse must be before coverage is triggered is not
before us, and, for the same reason, we also have no
occasion to decide whether the policy’s partial collapse
provision is internally consistent with any other provi-
sion of the policy.
   The plaintiff finally argues that, in determining
whether a collapse has occurred in the present case, we
should consider only the first clause of the ‘‘collapse’’
definition, which she maintains is the operative defini-
tion under the policy, with the remaining clauses merely
illustrating when a collapse has not occurred. The plain-
tiff contends that the first clause, which requires ‘‘an
abrupt falling down or caving in of a building or any
part of a building with the result that the building or
part of the building cannot be occupied for its current
intended purpose,’’ is sufficiently ambiguous to cover
the gradual deterioration of her basement walls if we
interpret (1) the term ‘‘abrupt’’ to mean ‘‘unexpected,’’
rather than ‘‘sudden,’’ (2) the term ‘‘cave in’’ to mean
‘‘substantial impairment of . . . structural integrity,’’
rather than an actual falling in or loss of form, and (3)
the phrase ‘‘cannot be occupied for its current intended
purpose’’ to mean ‘‘cannot be occupied for the purpose
it was designed for,’’ as in ‘‘[a] typical, single-family
residence is not designed or expected to experience
the type of expansion found in the basement walls of
the plaintiff’s home.’’
   The plaintiff’s arguments notwithstanding, there is
no plausible construction of the phrase ‘‘abrupt falling
down or caving in . . . with the result that the building
. . . cannot be occupied for its current intended pur-
pose’’ that reasonably encompasses a home, such as
the plaintiff’s, that is still standing and capable of being
safely lived in for many years—if not decades—to come.
We will not read words to introduce ambiguity when,
considering the common, ordinary meaning of those
words as applied to the particular factual context pre-
sented, it is apparent that the words are in no way
unclear or uncertain. See, e.g., Lexington Ins. Co. v.
Lexington Healthcare Group, Inc., supra, 311 Conn.
38. Put differently, ‘‘words do not become ambiguous
simply because lawyers or lay[persons] contend for
different meanings.’’ (Internal quotation marks omit-
ted.) Hammer v. Lumberman’s Mutual Casualty Co.,
214 Conn. 573, 584, 573 A.2d 699 (1990). A provision
in an insurance policy is ambiguous only when it is
reasonably susceptible of more than one reading, and
the policy provision at issue, as applied to the facts of
this case, is simply not susceptible of the meaning the
plaintiff would have us ascribe to it. See, e.g., Hurlburt
v. Massachusetts Homeland Ins. Co., 310 F. Supp. 3d
333, 342 (D. Conn. 2018) (interpreting virtually identical
provision and concluding that there was no collapse
when homeowners ‘‘[still] reside in their home and have
not alleged that they cannot or do not use it for its
‘current intended purpose’ ’’); Cyr v. CSAA Fire & Casu-
alty Ins. Co., Docket No. 3:16cv85 (DJS), 2018 WL
7508689, *5 (D. Conn. January 29, 2018) (‘‘The damage
to the . . . basement walls is due to defective material
in the concrete that is causing it to deteriorate over
time. The basement walls will . . . eventually give
way, causing the house to fall into the basement. How-
ever, this has not happened yet. . . . Thus, at this point
in time, the . . . home and . . . basement walls are
only in danger of falling down or caving in and [the]
home remains standing. Under these circumstances,
the [insured] cannot meet the abrupt falling down and
caving in portion of the definition. . . . Furthermore,
the . . . home can still be occupied for its intended
current purposes, pursuant to the definition.’’ (Internal
quotation marks omitted.)).
   We note, finally, that, even if we agreed with the
plaintiff that the definition of collapse contained in the
policy is ambiguous and, therefore, that Beach’s sub-
stantial impairment standard applies to her claim, we
nevertheless would be compelled to affirm the trial
court’s judgment in light of our decision today in Karas
v. Liberty Ins. Corp., 335 Conn. 62,      A.3d      (2019),
in which we addressed a certified question from the
United States District Court for the District of Connecti-
cut seeking guidance as to what constitutes a ‘‘substan-
tial impairment of structural integrity’’ of a building for
purposes of applying a homeowners insurance policy
in which the word ‘‘collapse’’ is undefined or otherwise
ambiguous. See id., 78–79, 81. We concluded that a
substantial impairment of the structural integrity of a
building means that the building is in imminent danger
of falling down and therefore unsafe to occupy. See id.,
87–91. Because it is undisputed that the plaintiff’s home
is in no such danger, her claim of coverage would fail
even under the standard, adopted by this court in Beach,
that she contends is applicable for purposes of her
policy.8
  The judgment is affirmed.
  In this opinion the other justices concurred.
 * November 12, 2019, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The plaintiff brought this action in her capacity as trustee of the Edith
R. Jemiola Living Trust because she now owns her home as the beneficiary
of that trust.
   2
     The plaintiff originally purchased the home with her husband, but she
has owned the home, either individually or as a beneficiary of a living trust,
since 2001.
   3
     According to a study commissioned by the state of Connecticut and
conducted by the Department of Consumer Protection, the stone aggregate
used in Mottes concrete between 1983 and 2010 contained significant
amounts of pyrrhotite, a ferrous mineral that oxidizes in the presence of
water and oxygen to form expansive secondary minerals that crack and
destabilize the concrete, resulting in its premature deterioration. See Depart-
ment of Consumer Protection, State of Connecticut, Report on Deteriorating
Concrete in Residential Foundations (December 30, 2016), pp. 1, 7–9, avail-
able at http://crcog.org/wp-content/uploads/2016/12/report_on_deteriorating_
concrete_in_residential_foundations.pdf (last visited November 6, 2019). The
economic consequences stemming from the widespread use of this defective
concrete have been nothing short of catastrophic for many thousands of
affected homeowners.
   4
     The plaintiff also alleged a breach of the covenant of good faith and fair
dealing and violations of the Connecticut Unfair Insurance Practices Act,
General Statutes § 38-815 et seq., and the Connecticut Unfair Trade Practices
Act, General Statutes § 42-110a et seq. The plaintiff can prevail on these
claims, however, only if she can prevail on her breach of contract claim,
which, as we explain more fully hereinafter, she cannot do. Accordingly, the
trial court properly granted the defendant’s motion for summary judgment
as to all of the plaintiff’s claims.
   5
     The plaintiff also argues that, under our holding in Beach, the term
‘‘collapse,’’ when undefined in a homeowners’ policy, encompasses a sub-
stantial impairment of a home’s structural integrity without the additional
requirement of proof that the home is in imminent danger of falling down
or caving in. We apply this interpretation of our holding in Beach for present
purposes only, that is, to determine which of the several policies issued by
the defendant to the plaintiff is applicable, because the plaintiff’s claim of
coverage under the ‘‘collapse’’ provisions of her policy is predicated on such
an interpretation. As we explain hereinafter, however, the term ‘‘collapse’’
does require proof of an imminent falling down or caving in, a showing that
the plaintiff cannot make.
   6
     The plaintiff appealed to the Appellate Court, and this court transferred
the appeal to itself pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1. We also granted permission to the following groups to file
amicus curiae briefs in this appeal: United Policyholders, in support of the
plaintiff’s position, and the American Insurance Association, the Property
Casualty Insurers Association of America, and the National Association of
Mutual Insurance Companies, in support of the defendant’s position.
   7
     Before discussing the merits of the plaintiff’s contention that the defen-
dant was not entitled to summary judgment, we briefly set forth the principles
that govern our consideration of this issue. ‘‘Our review of the trial court’s
decision to grant the defendant’s motion for summary judgment is plenary.
. . . On appeal, we must determine whether the legal conclusions reached
by the trial court are legally and logically correct and whether they find
support in the facts set out in the memorandum of decision of the trial
court.’’ (Internal quotation marks omitted.) Cefaratti v. Aranow, 321 Conn.
637, 645, 138 A.3d 837 (2016). ‘‘Summary judgment shall be rendered forth-
with if the pleadings, affidavits and any other proof submitted show that
there is no genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. . . . In deciding a motion for
summary judgment, the trial court must view the evidence in the light most
favorable to the nonmoving party. . . . Although the party seeking summary
judgment has the burden of showing the nonexistence of any material fact
. . . a party opposing summary judgment must substantiate its adverse
claim by showing that there is a genuine issue of material fact together with
the evidence disclosing the existence of such an issue. . . . It is not enough
. . . for the opposing party merely to assert the existence of such a disputed
issue.’’ (Emphasis omitted; internal quotation marks omitted.) Squeo v. Nor-
walk Hospital Assn., 316 Conn. 558, 593–94, 113 A.3d 932 (2015). The non-
moving party, however, has no obligation to submit documents establishing
the existence of a genuine issue of material fact until the moving party has
met its burden of ‘‘showing that it is quite clear what the truth is, and that
excludes any real doubt as to the existence of any [such] issue of material
fact.’’ (Internal quotation marks omitted.) State Farm Fire & Casualty Co.
v. Tully, 322 Conn. 566, 573, 142 A.3d 1079 (2016).
    8
      Although she did not raise the issue in the trial court, the plaintiff asks
us to consider the argument of the amicus curiae, United Policyholders, that,
pursuant to the reasonable expectations doctrine, the plaintiff’s reasonable
expectations of coverage for the cost to insure that her home does not
‘‘inevitably fall to the ground’’ should prevail over the plain and unambiguous
terms of the policy. We have characterized the reasonable expectations
doctrine as ‘‘an approach . . . [pursuant to which] judges divine the parties’
reasonable expectations and then rewrite the contract accordingly . . . .’’
(Internal quotation marks omitted.) R.T. Vanderbilt Co. v. Continental Casu-
alty Co., 273 Conn. 448, 465 n.25, 870 A.2d 1048 (2005). In Hammer v.
Lumberman’s Mutual Casualty Co., supra, 214 Conn. 573, which also
involved an insurance contract dispute, we expressly declined to adopt such
an approach. See id., 591. Our reasons for doing so are no less applicable
to the present case. Thus, as we stated in Hammer, ‘‘[a]doption of the . . .
contention in . . . light of the . . . language of the [policy] . . . would
render meaningless the words by which the parties expressed their bargain
and read into the contract something [that] is not there. . . . When the
language of the policy is clear and unambiguous, the court is bound to apply
the natural and ordinary meaning of the words employed. . . . A court
cannot rewrite the policy of insurance or read into the insurance contract
that which is not there. . . . [T]he liability of the insurer is not to be
extended beyond the express terms of the contract. . . . [T]he policy
expresses the reasonable expectations of the parties. . . . We, therefore,
cannot accept the [argument in favor of recognizing the insured’s] reasonable
expectations.’’ (Citations omitted; internal quotation marks omitted.) Id.